Case 1:21-cv-11492-NMG Document1 Filed 09/13/21 Page 1 of 24

UNITED STATES DISTRICT COURT
DISTRICT OF MASSACHUSETTS

SONYA SWIFT LEAK, individual
Plaintiff,
vs.
CIVIL NO.
MASS. HOUSING & DOKS 1-100
INCLUSIVE., REEM PROPERTY, LLC JURY TRIAL DEMANDED

Defendants.

ene Neel Net Nee” ee “ee” Nee Nn Nene Meet Nee See eee See eee

PLAINTIFFS COMPLAINT FOR DAMAGES
AND OTHER RELIEF

COMES NOW, Plaintiff, Sonya Swift Leak, complaining of the above-named

defendants, and in support thereof would show the Court:
I. INTRODUCTION

1. This case by Plaintiff, once a consumer debtor of MASS. HOUSING, N.A. ,

Ocwen, ET AL brings this action for 1) unjust enrichment; 2) violation of

the Fair Credit Extension Uniformity Act (““FCEUA”); 3) violation of the Fair

Debt Collection Practices Act (““FDCPA”); 4) Negligent and Intentional

Infliction of Emotional Distress; 5) ; 6) Declaratory Judgment; and 8)

Equitable and Injunctive relief.
2. Sonya Swift Leak inherited the property at 152 Callender St., Unit 1,

Dorchester, Ma. 02124 upon the death of her mother, Priscilla V. Graham

SEF fled Didd
Case 1:21-cv-11492-NMG Document1 Filed 09/13/21 Page 2 of 24

in Sept. 2011. .
Il. PARTIES

3. Plaintiff is now, and at all times relevant to this action, a resident of the
County of Dorchester, State of Massachousetts located within the federal
judicial district of this Honorable Court. At all times relevant to this action,
Plaintiff owned and has superior claim to the Real Property (the “Home”)
located at 152 Callender St., Dorchester, Ma. 02124

4, Defendant Mass. Housing. .. doing business in the County of Dorchester,
State of Massachousetts. Mass. Housing’s address is One Beacon 5t.,
Boston, Mass. 02108, Reem Property was the company that wrongfully
evicted Sonya Swift Leak in 2019. Sonya’s pregnant daughter was living at
the property and was not named in the eviction notice.

5. Plaintiff does not know the true names, capacities, or basis for liability of
Defendants sued herein as Does 1 through 100, inclusive, as each fictitiously
named Defendant is in some manner liable to Plaintiff, or claims some right,
title, or interest in the Property. Plaintiff will amend this Complaint to
allege their true names and capacities when ascertained through discovery.
Plaintiff is informed and believes and thereon alleges that at all relevant
times mentioned in this Complaint, each of the fictitiously named
Defendants are responsible in some manner for the injuries and damages to
Plaintiff so alleged and that such injuries and damages were proximately
caused by such Defendants, and each of them.

6. Plaintiff is informed and believes and thereon alleges that at all times
Case 1:21-cv-11492-NMG Document1 Filed 09/13/21 Page 3 of 24

herein mentioned, each of the Defendants were the agents, employees,
servants and/or the joint-ventures of the remaining Defendants, and each of
them, and in doing the things alleged herein below, were acting within the
course and scope of such agency, employment and/or joint venture.

7. Plaintiff continues to suffer monetary damages as a result of defendants'
unlawful and improper conduct including, but not limited to, making
payments to defendants and or incurring other costs related to the defense
of defendants’ improper efforts to collect relinquished debts from Plaintiff
and the class.

8. Plaintiff will need to propound discovery on Defendants to obtain further
information to determine the securitization parties involved in the instant
transaction. These parties will be added as DOES 1 to 100 when
determined.

9. Venue is appropriate in this federal district, pursuant to 28 U.S.C. section
1391, because events and omissions giving rise to Plaintiff claims occurred
within this federal judicial district and because Defendants reside and/or

regularly transact business within this federal judicial district.

. THE 152 Callender St., Dorchester, Ma. 02124 COLLECTION MATTER
ALLEGATIONS
10. Plaintiff incorporates by reference the foregoing paragraphs as though fully

set forth herein.
11.The original lender of the promissory note and beneficiary of the Mortgage

is Mass Housing and the original loan was an FHA loan. There was an
Case 1:21-cv-11492-NMG Document1 Filed 09/13/21 Page 4 of 24

Assignment of Real Estate Mortgage on Dec. 20, 1990 from Shawmut
Mortgage Company to Mass. Housing Finance Agency for $74,575. There is
an issue as to whether this assignment is void as there were no witnesses to
the signature. The loan balance at time of Sonya Swift Leak’s mother’s
death was $35,000 and payments were around $307 per month..Plaintiff
who suffers from depression became disable and is a black female was
unable to work and was repeatedly denied help or a modification to save her
home. Plaintiff alleges her Civil Rights have been denied. Plaintiff had a
hearing for an eviction and while at the courthouse Defendant Reem
wrongfully evicted Plaintiff and used trickery to lure her off the property.
In addition, during the eviction no notice was given to the occupants of the
property and Sonya’s pregnant daughter was thrown out into the street

without proper notice.

. FIRST CLAIM FOR RELIEF
INTENTIONAL DEPRIVATION OF CIVIL RIGHTS UNDER 42
U.S.C. §1983 ( Against all Defendant )

27. Plaintiff realleges preceding paragraphs, as well as any subsequent paragraphs contained
in the complaint, as if fully set forth herein.

28. Within the applicable statute of limitations period, and or extended by one or more
applicable equitable tolling doctrines, Defendants, individually and as a group, intentionally
deprived Plaintiff of her constitutional rights under the color of state law by among other

things:

Participating in a fraudulent scheme to improperly obtain Plaintiff's waiver of due process
protections resulting in a substantial loss of Plaintiff's property;

Participating in a fraudulent scheme to implement the objectives of the Plan, as it relates to
the Subject Property, in violation of State and Federal law, by pursuing a sham Criminal
complaint case after sham notices of violations against Plaintiff.
Case 1:21-cv-11492-NMG Document1 Filed 09/13/21 Page 5 of 24

29. The actions of each Defendant were done with deliberate indifference to, or with reckless
disregard for Plaintiffs rights, or for the truth.

30 The conduct complained of in this claim for relief was undertaken in furtherance of a
fraudulent scheme to implement the Plan in violation of State and or Federal law and does not
involve any act or acts in furtherance of any Defendant’s right of petition or free speech under
the United States Constitution or the Mass. Constitution in connection with a public issue.

31. The constitutional source of the rights claimed to be violated herein are primarily the just
compensation clause of the Fifth Amendment and the due process clause of the Fourteenth
Amendment. Plaintiff's property and due process rights were violated by the conduct alledged
herein. Plaintiff brings this claim as both a procedural and substantive due process violation.
To the extent any Court were to conclude that the source Plaintiffs rights arise under any
constitutional source other than the Fifth and Fourteenth Amendments, this claim is brough
on those bases well.

32. Additionally, Defendants acted under color of law to also violate Plaintiffs
unalienable/inalienable right to free expression, protected by the 1 and 14" Amendments to
the Constitution for the United States of America and Article 1 of the Constitution for the
Massachousetts.

33. Additionally, Defendants acted under color of law to also violate Plaintiff s
unalienable/inalienable right to use of property without unreasonable interference, protected
by the 4" and 14" Amendments to the Constitution of the United States of America Aritcle 1
of the Constitution for the Massachousetts

34. Defendants were each jointly and severally responsible to ensure Plaintiff was not
deprived of their constitutional rights related to herein complained of conduct. Each engaged
in, knew or should have known of the unconstitutional conduct alledged herein and failed to
prevent it, which each had responsibility to do, and each ratified, approved it , which each
had a responsibility to do, and each ratified, approved or acquiesced in it.

35. As a direct and proximate result of each Defendant’s violations, Plaintiff sustained
damages in an amount to be proven at trial.

36. WHEREFORE, Plaintiff prays for judgment against Defendants, and each of them, as
more fully set forth below.

SECOND CLAIM FOR RELIEF
NEGLIGENT DEPRIVATION OF CIVIL RIGHTS
UNDER 42 U.S.C. §1983
(Against All Defendants)

37. Plaintiff realleges preceding paragraphs, as well as any subsequent paragraphs contained
in the complaint, as if fully set forth herein.
Case 1:21-cv-11492-NMG Document1 Filed 09/13/21 Page 6 of 24

38. Within the applicable statute of limitations period, and/or as extended by one or more
applicable equitable tolling doctrines, Defendants individually and as a group, negligently
deprived Plaintiff of their constitutional rights under the color of state law by, anong other
things:

Participating in a fraudulent scheme to improperly obtain Plaintiff's waiver of due process
protections resulting in a substantial loss of Plaintiffs property;

Participating in a fraudulent scheme to implement the objectives of the Plan, as it relates to
the Subject Property, in violation of State and Federal law, by pursuing a sham Criminal
complaint case after sham notices of violations against Plaintiff.

39. The actions of each Defendant were done with deliberate indifference to, or with reckless
disregard for Plaintiff's rights, or for the truth.

40. The conduct complained of in this claim for relief was undertaken in furtherance of a

fraudulent scheme to implement the Plan in violation of State and or Federal law and does not
involve any act or acts in furtherance of any Defendant’s right of petition or free speech under
the United States Constitution or the California Constitution in connection with a public issue

. The constitutional source of the rights claimed to be violated herein are primarily the just
compensation clause of the Fifth Amendment and the due process clause of the Fourteenth
Amendment. Plaintiff’s property and due process rights were violated by the conduct alledged
herein. Plaintiff brings this claim as both a procedural and substantive due process violation.
To the extent any Court were to conclude the source Plaintiff's rights arise under any
constitutional source other than the Fifth and Fourteenth Amendments, this claim is brough
on those bases well.

41. Additionally, Defendants acted under color of law to also violate Plaintiff's
unalienable/inalienable right to free expression, protected by the 1t and 14" Amendments to
the Constitution for the United States of America and Article 1 of the Constitution for the
Massachousetts.42. a, Defendants acted under color of law to also violate Plaintiff;s
unalienable/inalienable right to use of property without unreasonable interference, protected
by the 4" and 14‘ Amendments to the Constitution of the United States of America Article 1
of the Constitution for the Massachousetts

43. Defendants were each jointly and severally responsible to ensure Plaintiff was not
deprived of their constitutional rights related to herein complained of conduct. Each engaged
in, knew or should have known of the unconstitutional conduct alledged herein and failed to
prevent it, which each had responsibility to do, and each ratified, approved it , which each
had a responsibility to do, and each ratified, approved or acquiesced in it.

44. Asa direct and proximate result of each Defendant’s violations, Plaintiff sustained
damages in an amount to be proven at trial.

45.. WHEREFORE, Plaintiff prays for judgment against Defendants, and each of them, as
more fully set forth below.
Case 1:21-cv-11492-NMG Document1 Filed 09/13/21 Page 7 of 24

THIRD CLAIM FOR RELIEF
JOINT ACTION/CONSPIRACY TO VIOLATE CIVIL RIGHTS
UNDER 42 U.S.C. §1983
(Against All Defendants)

46.. Plaintiff realleges preceding paragraphs, as well as any subsequent paragraphs contained
in the complaint, as if fully set forth herein.

47, Within the applicable statute of limitations period, and/or as extended by one or more
applicable equitable tolling doctrines, Defendants individually and as a group, negligently
deprived Plaintiff of their constitutional rights under the color of state law by, anong other
things:

Participating in a fraudulent scheme to improperly obtain Plaintiff's waiver of due process
protections resulting in a substantial loss of Plaintiff's property;

Participating in a fraudulent scheme to implement the objectives of the Plan, as it relates to
the Subject Property, in violation of State and Federal law, as more fully described in the First
and Second Claims for Relief, above. Each act of deprivation of Plaintiffs rights, as more
specifically explained the First and Second Claims for Relief, as well as other actions related
to them, constitute an overt act in furtherance of said conspiracy..

48. Alternatively, as joint actors with joint obligations, each of the herein named Defendants
was and is responsible for the failures and omissions of the other.

49. The conduct complained of in this claim for relief was undertaken in furtherance of a
fraudulent scheme to implement the Plan in violation of State and or Federal law and does not
involve any act or acts in furtherance of any Defendant’s right of petition or free speech under
the United States Constitution or the Mass. Constitution in connection with a public issue

50. As a direct and proximate result of each Defendants’ violations, Plaintiff sustained
damages in an amount to be proven at trial.

51. WHEREFORE, Plaintiff prays for judgment against Defendants, and each of them, as
more fully set forth below.

FOURTH CLAIM FOR RELIEF
JOINT ACTION/CONSPIRACY TO VIOLATE RIGHTS
UNDER 18 U.S.C. § 241,242
(Against all Defendants)

52. Plaintiff realleges preceding paragraphs, as well as any subsequent paragraphs contained
in the complaint, as if fully set forth herein.
Case 1:21-cv-11492-NMG Document1 Filed 09/13/21 Page 8 of 24

53. Plaintiff allege that Defendants violated multiple federal Criminal Codes while violating
Plaintiffs rights, including, but not limited to 18 U.S.C. 1005, 18 U.S.C. 241, 18 USC 242.

54. Within the applicable statute of limitations period, as extended by any applicable

equitable tolling doctrines, Defendants, and each of the, acted in concert and otherwise
conspired and agreed to deprive Plaintiff of their rights, priviledges, or immunities secured b
the Constitution and laws of the United States as more fully described in the First and Second
Claims for Relief, above. Each act of deprivation of Plaintiff's rights, as more specifically
explained the First and Second Claims for Relief, as well, as other actions related to them,
constitute an overt act in furtherance of said conspiracy.

55. Alternatively, as joint actors with joint obligations, each of the herein named Defendants
was and is responsible for the failures and omissions of the other.

56 The conduct complained of in this claim for relief was undertaken in furtherance of a
fraudulent scheme to implement the Plan in violation of State and / or Federal Law and does
not involve any act or acts in furtherance of any Defendant’s right of petition or free speech
under the United States Constitution or the California Constitution in connection with a public
issue.

57. 18 U.S.C. Code section 241 states:

If two or more persons conspire, injure, oppress, threaten, or intimidate any person in any
State, Territory, Commonwealth, Possession, or District in the free exercise or enjoyment of
any right or privilege secured to him by the Constitution or laws of the United States, or
because of his having so exercised the same, or if two or more persons go in disguise on the
highway, or on the premises of another, with intent to prevent or hinder his free exercise or
enjoyment of any right or privilege so secured—

They shall be fined under this title or imprisoned not more than ten years, or both;

And if death results from the acts committed in violation of this section or if such acts include
kidnapping or an attempt to kidnap, aggravated sexual abuse or an attempt to commit
aggravated sexual abuse, or an attempt to kill, they shall be fined under this title or
imprisoned for any term of years or for life, or both, or may be sentenced to death.

83.18 U.S. Code section 242 states:

Whoever, under color of any law, statute, ordinance, regulation, or custom, willfully subjects
any person in any State, Territory, Commonwealth, Possession, or District to the deprivation
of any rights, privileges, or immunities, secured or protected by the Constitution or laws of
the United States, or to different punishments, pains, or penalties, on account of such person
being an alien, or reason of his color, or race, than are prescribed for the punishment of
citizens, shall be fined under this title or imprisoned not more than one year, or both; and if
acts include the use, attempted use, or threatened use of a dangerous weapon, explosives, or
fire, shall be fined under this title or imprisoned not more than ten years, or both; and if death
results from the acts committed in violation of this section or if such acts include kidnapping
or an attempt to kidnap, aggravated sexual abuse, or an attempt to commit aggravated sexual
Case 1:21-cv-11492-NMG Document1 Filed 09/13/21 Page 9 of 24

abuse, or an attempt to kill, shall be fined under this title, or imprisoned for any term of years
or for life, or both, or many be sentenced to death.

58. As a direct and proximate result of each Defendants’ violations, Plaintiff sustained
damages in an amount to be proven at trial.

WHEREFORE, Plaintiff prays for judgment against Defendants, and each of them, as more
fully set forth below.

FIFTH CLAIM

UNJUST ENRICHMENT

12. Plaintiff incorporates by reference the foregoing paragraphs as though fully
set forth herein.

13.Mass.Housing. servicer and trustee and successor to FHA. accepted,
appreciated and has retained such benefits. Under such circumstances
described above, it would be inequitable for Defendants to retain such
benefits without payment of value. The conduct of Defendants was done
willfully and in reckless disregard for the rights of Plaintiff thereby making
the award of punitive damages just and appropriate. At time of foreclosure
sale Plaintiffs only owed $35,000 on a property valued well over $100,000
and thus were unjustly enriched and own Plaintiff the difference in the fair
market value and the amount owed at the time of foreclosure.

14.WHEREFORE, Plaintiff, Sonya Swift Leak demands compensatory and

punitive damages against the Mass. Housing. , et al , and the other
Case 1:21-cv-11492-NMG Document1 Filed 09/13/21 Page 10 of 24

defendants, both jointly and severally, in an amount in excess of

$150,000.00, plus court costs, counsel fees, and such other relief as this.

. COUNT SIX - VIOLATION OF THE FAIR CREDIT EXTENSION
UNIFORMITY ACT (FCEUA), 73 P.S. SECTIONS 2270.1 - 2210.6 All
Defendants

15. Plaintiff incorporates by reference the foregoing paragraphs as though fully
set forth herein.

16.The alleged Home Loan account obligation was a debt within the meaning
of the FCEUA, 73 P.S. section 2270.3 Because he was allegedly obligated to
pay the Home Loan account debt, Plaintiff is a "consumer" within the
meaning of the FCEUA 73 P.S. section 2270.3 Because the Home Loan
account debt was alleged to be owed to it, Defendant is a "creditor" within
the meaning of the FCEUA 73 P.S. section 2270.3.

17. Defendants violated the FCEUA by using false, deceptive, and/or misleading
representations and/or means in connection with the collection of a debt.
FCEUA 73 P.S. section 2270.3

18. Defendants violated the FCEUA by falsely representing the character,
amount, and/or legal status of a debt. 73 P.S. section 2270.4(b)(5)Gi).
Defendants violated the FCEUA by attempting to collect an amount
(including interest, fees, and charges) not expressly authorized by any
agreement creating the debt or permitted by law. 73 P.S. section
2270.4(b)(6)(D.

19.Pursuant to FCEUA, 73 P.S. section 2270.5(a), if a creditor engages in an

unfair or deceptive debt collection act or practice under FCEUA, it shall
Case 1:21-cv-11492-NMG Document1 Filed 09/13/21 Page 11 of 24

constitute a violation.
20. WHEREFORE, Plaintiff respectfully request that the Court enter judgment
in their favor and against all defendants for:
(a) Actual damages, including but not limited to costs and attorney's fees to
defend the collection matter;
(b) Treble damages;
(e) Costs and reasonable attorney fees; and

(d) Such other and further relief as may be just and proper.

COUNT SEVEN - VIOLATIONS OF FAIR DEBT COLLECTION PRACTICES
ACT (FDCPA), 15 U.S.C. SECTIONS 1692 -1692p, AGAINST ALL
DEFENDANTS

21.Plaintiff incorporates by reference the foregoing paragraphs as though fully
set forth herein.

22.Each Mass. Housing, N.A., as trustee for 2005- AHL2 Trust account
obligation was a "debt" within the meaning of FDCPA, 15 U.S.C. section
1692a(5). Because they were allegedly obligated to pay the Mass. Housing,
N.A., et al account obligation, Plaintiff was a "consumer" within the
meaning of FDCPA, 15 U.S.C. section 1692a(3). The ss. Housing bought or
was assigned to MASS. HOUSING, . debt. Since MASS. HOUSING, . no
longer owned the securitized debt it had previously written off, there was

nothing for MASS. HOUSING, . to sell or to be assigned.

23. Each of said defendants, at times relevant hereto, was a person who used
Case 1:21-cv-11492-NMG Document1 Filed 09/13/21 Page 12 of 24

an instrumentality of interstate commerce or the mails in a business the
principal purpose of which was the collection of debts, who regularly
collected or attempted to collect, directly or indirectly, debts owed or due or
asserted to be owed or due another. Based on said activity or activities, each
of said Defendants was a debt collector within the meaning of FDCPA, 15
U.S.C. section 1692.

24. Mass. Housing, N.A., et al and the FHA, as the purported assignee of MASS.
HOUSING, ., violated FDCPA by using false, deceptive, and/or misleading
representations and/or means in connection with the collection of the MASS.
HOUSING, . account obligation, 5 U.S.C. section 1692(e).

25.Said defendants violated FDCPA by falsely representing the character,
amount, and/or legal status of the MASS. HOUSING, . account obligation.
15 U.S.C. section 16923(2)(A),

26.Said defendants violated FDCPA by using a false representation or
deceptive means to attempt to collect the MASS. HOUSING, . account
obligation. 15 U.S.C. section 1692e(0).

27.Said defendants violated FDCPA by attempting to collect an amount
Gncluding interest, fees and charges) not expressly authorized by any
agreement creating the MASS. HOUSING, . account obligation or permitted
by law, 15 U.S.C. section 192f(1).

28. WHEREFORE, Plaintiff requests that the Court enter judgment in their
favor and against said defendants, pursuant to FDCPA, 15 U.S.C. section

1602k(a), as follows:
Case 1:21-cv-11492-NMG Document1 Filed 09/13/21 Page 13 of 24

a. Actual damages, including, but not limited to, costs and attorney's
fees to defend the collection matter.

b. From each said defendant, statutory damages of $1,000.00 for each
named Plaintiff and, an amount not to exceed the lesser of
$500,000.00 or 1% of the net worth of such defendant; and

c. Costs of this action and reasonable attorney fees.

COUNT EIGHT
REASONABLE RELIANACE ; DETRIMENTAL RELIANCE
Plaintiff re-alleges and incorporates by reference all preceding paragraphs as though fully set

forth herein.

29. An actual controversy has arisen and now exists between Plaintiff and Defendants
specified hereinabove, regarding their respective rights and duties, in that Plaintiff
contends that Defendants, and each of them, do not have an equitable right to
foreclose on the Property because Defendants, and each of them, have failed to
perfect any security interest in the Real Property collateral, or cannot prove to the
court they have a valid interest as a real party in interest to the underlying Deed of
Trust. Thus, the purported power of sale, or power to foreclose non- judicially, by the
above specified Defendants, and each of them, no longer applies. Plaintiff wrongfully
foreclosed and evicted in Dorchester County, Massachousetts

30. Plaintiff requests that this Court find that the purported power of sale contained in the
Deed of Trust is a nullity by operation of law, because Defendants’ actions in the
processing, handling and attempted foreclosure of this deed involved numerous

fraudulent, false, deceptive and leading practices, including, but not limited to,
31.

32.

Case 1:21-cv-11492-NMG Document1 Filed 09/13/21 Page 14 of 24

violations of State laws designed to protect borrowers, which have directly caused
Plaintiff to be at an equitable disadvantage to Defendants, and each of them. Plaintiff
further requests that title to the Real Property remain in Plaintiff's possession during the
pendency of this litigation, and deem that any attempted sale of the Real Property is
“unlawful and void”. Any attempt to transfer the beneficial interest of a trust deed
without actual ownership of the underlying Tangible Note attached together in one with
the underlying Payment Intangible Transferable Record, is void under law. Therefore,
Defendant Mass. Housing, N.A., et al. cannot establish that it is entitled to assert a
claim in this case. For this reason, as well as the other reasons set forth herein below,
Mass. Housing, N.A., et al. cannot transfer an interest in Real Property, and cannot
recover anything from Plaintiff with unclean hands.

Defendants, and each of them, through the actions alleged above, claim the right to
illegally commence foreclosure sale of Plaintiff's Real Property under the
Mortgage/Deed of Trust on the Real Property via an in Rem action supported by false
or fraudulent documents. Said unlawful foreclosure action has caused and continues
to cause Plaintiff's great and irreparable injury in that Real Property is unique. Plaintiff
from the inception of this loan was a victim of predatory lending and the Wachovia
loan was a loan in which Plaintiff would never be able to repay. Plaintiff detrimentally
relied and had reasonable reliance on the servicer to grant them a modification and
made numerous attempts on to be turned down time and time again for unreasonable
reasons. Plaintiff sites the following case law :

1908.Reasonable Reliance In determining whether Joe Depalo’s reliance on the
[misrepresentation/concealment/false promise] was reasonable, the Plaintiff must first
prove that the matter was material. A matter is material if a reasonable person would
find it important in determining his or her choice of action. If you decide that the
matter is material, you must then decide whether it was reasonable for Joe Depalo to
rely on the misrepresentation/concealment/false promise]. In making this decision,
33.
34,

Case 1:21-cv-11492-NMG Document1 Filed 09/13/21 Page 15 of 24

take into consideration [name of plaintiff]’s intelligedge, education, and experience.
However, it is not reasonable for anyone to rely on a [misrepresentation/
concealment/false promise] that is preposterous. It also is not reasonable for anyone
to relyona misrepresentation/concealment/false promise] if facts that are within
[his/her] observation show that it is obviously false. New September 2003; Revised
October 2004, December 2013

There would appear to be three considerations in determining reasonable reliance.
First, the representation or promise must be material, as judged by a reasonable
Person standard. (Charpentier v. Los Angeles Rams (1999) 75 Cal .App.4th 301, 312—
313 [89 Cal.Rptr.2d 115].) Second, if the matter is material, reasonableness must take
into account the plaintiff's own knowledge, education, and experience; the objective
reasonable person is irrelevant at this step. Third, some matters are simply too
preposterous to be believed by anyone, notwithstanding limited knowledge,
education, and experience. (Blankenheim v. E. F. Hutton, Co., Inc. (1990) 217
Cal.App.3d 1463, 1474 [266 Cal.Rptr. 593].) See also CACI No. 1907, Reliance.

. Sources and Authority + “After establishing actual reliance, the plaintiff must show

that the reliance was reasonable by showing that (1) the matter was material in the
sense that a

. reasonable person would find it important in determining how he or she would

act, and (2) it was reasonable for the plaintiff to have relied on the
misrepresentation.” (Hoffman v. 162 North Wolfe LLC (2014) 228 Cal.App.4" 1178,
1194 [175 Cal.Rptr.3d 820], internal citations omitted.) » “According to the
Restatement of Torts, ‘[rJeliance upon a fraudulent misrepresentation is not justifiable
unless the matter misrepresented is material... . The matter is material if...a
reasonable [person] would attach importance to its existence or nonexistence in
determining his choice of action 1099 0023 in the transaction in question... .’ But
materiality is a jury question, and a ‘court may [only] withdraw the case from the jury
if the fact misrepresented is so obviously unimportant that the jury could not
reasonably find that a reasonable man would have been influenced by it.’ ”
(Charpentier, supra, 75 Cal.App.4th at pp. 312-313, internal citations omitted.) +
“(T]he issue is whether the person who claims reliance was justified in believing the
representation in the light of his own knowledge and experience.” (Gray v. Don
Miller & Associates, Inc. (1984) 35 Cal.3d 498, 503 [198 Cal.Rptr. 551, 674 P.2d
253], internal citations omitted.) + “[NJor is a plaintiff held to the standard of
precaution or of minimum knowledge of a hypothetical, reasonable man.
Exceptionally gullible or ignorant people have been permitted to recover from
defendants who took advantage of them in circumstances where persons of normal
intelligence would not have been misled. “No rogue should enjoy his ill-gotten
plunder for the simple reason that his victim is by chance a fool.’ ” (Blankenheim,
supra, 217 Cal.App.3d at p. 1474, internal citations omitted.) + “[G]enerally
speaking, ‘ “[a] plaintiff will be denied recovery only ifhis conduct is manifestly
unreasonable in the light of his own intelligence or information. It must appear that he
put faith in representations that were ‘preposterous’ or ‘shown by facts within his
observation to be so patently and obviously false that he must have closed his eyes to
avoid discovery of the truth.’ [Citation.] Even in case of a mere negligent
37.
38.
39.

40.

41.

42,

43.

Case 1:21-cv-11492-NMG Document1 Filed 09/13/21 Page 16 of 24

misrepresentation, a plaintiff is not barred unless his conduct, in the light of his own
information and intelligence, is preposterous and irrational. . .. The effectiveness of
disclaimers is assessed in light of these principles. [Citation.]” ’ ” (Public Employees’
Retirement System v. Moody’s Investors Service, Inc. (2014) 226 Cal.App.4" 643,
673 [172 Cal.Rptr.3d 238].) ° “[I]f the conduct of the plaintiff in the light of his own
intelligence and information was manifestly unreasonable, however, he will be denied
a recovery.” (Thrifty Payless, Inc. v. The Americana at Brand, LLC (2013) 218
Cal.App.4th 1230, 1239 [160 Cal.Rptr.3d 718].) + “Except in the rare case where the
undisputed facts leave no room for a reasonable difference of opinion, the question of
whether a plaintiff's reliance is reasonable is a question of fact.” (Beckwith v. Dahl
(2012) 205 Cal.App.4"" 1039, 1067 [141 Cal.Rptr.3d 142].) + “ ‘What would
constitute fraud in a given instance might not be fraudulent when exercised toward
another person. The test of the representation is its actual effect on the particular mind
....’ (Blankenheim, supra, 217 Cal.App.3d at p. 1475, internal citation omitted.)
RAUD OR DECEIT CACI No. 1908

1101

0025

The wrongful conduct of the above specified Defendants, and each of them, unless
restrained and enjoined by an Order of the Court, will continue to cause great and
irreparable harm to Plaintiff. Plaintiff will not have the beneficial use and enjoyment of
its Home which is facing foreclosure and is now seeking damages.

Plaintiff has no other plain, speedy or adequate remedy and the injunctive relief prayed
for below is necessary and appropriate at this time to prevent irreparable loss to Plaintiff.
Plaintiff has suffered and will continue to suffer in the future unless Defendants’
wrongful conduct is restrained and enjoined because Real Property is inherently unique
and it will be impossible for Plaintiff to determine the precise amount of damage it will

suffer.

COUNT EIGHT - QUIET TITLE

Plaintiffs re-allege and incorporates by reference all preceding paragraphs as though
fully set forth herein.

All Defendants named herein claim an interest and estate in the property adverse to
Case 1:21-cv-11492-NMG Document1 Filed 09/13/21 Page 17 of 24

Plaintiffs in that Defendant asserts it is the owner of the note secured by the Deed of
Trust to the property the subject of this suit.

44, All Defendants named herein claims an interest and estate in the Real Property adverse
to Plaintiffs in that Defendants’ asserts to be the owner of Tangible Note secured by the
Deed of Trust to the Real Property, the subject of this suit.

45.The claims of all Defendants are without any legal right whatsoever, and
Defendants have no estate, title, lien or interest in or to the Real Property,
or any part of the Real Property.

46.The claim of all Defendants herein named, and each of them, claim some
estate, right, title, lien or interest in or to the property adverse to Plaintiffs’
title, and these claims constitute a cloud on Plaintiffs’ title to the Real
Property.

47.Plaintiffs therefore allege upon information and belief, that none of the
Defendants in this case hold a perfected and secured claim in the Real
Property; and that all Defendants are estopped and precluded from
asserting an unsecured claim against Plaintiffs’ Real Property.

48. Plaintiffs request the decree permanently enjoin Defendants, and each of
them, and all persons claiming under them, from asserting any adverse
claim to Plaintiffs’ title to the property; and due to the damages in this case
exceeding the amount owed seek to have their title and ownership of the
subject property at 152 Callender St., Unit 1, Dorchester, Mass. Restored
to them as settlement of this case.

49. Plaintiffs request the court award Plaintiffs’ costs of this action, and such
Case 1:21-cv-11492-NMG Document1 Filed 09/13/21 Page 18 of 24

other relief as the court may deem proper.

COUNT NINE - SLANDER OF TITLE

50. Plaintiffs re-allege and incorporates by reference all preceding paragraphs
as though fully set forth herein.
51.Generally, one must prove the following to bring a legally sufficient claim of
Slander of Title.
a. There was a communication to a third party of:
b. A false statement;
c. Derogatory to another’s title:
d. With malice; and
e. Causing special damages
52.There are no UCC 1 Financial Statements perfecting personal property
interest in the Accommodated Deed of Trust contract enforcement rights
with the Secretary of State’s Office where the Real Property resides, giving
constructive notice to the world of the true capacity of the purported parties
in the section1031 — Exchange in performance of the securities of MASS.
HOUSING, N.A.. (See Asset Securitization Comptroller’s Handbook Nov.
1997 http://www.occ.gov/publications/publications-by-type/comptrollers-
handbook/ assetsec.pdf)
53.Such instruments remained unrecorded as “Secret Liens” within the
collateral file and was never submitted for recordation to perfect
Defendant’s rights to the Accommodated Tangible Note and pledged Deed

of Trust lien and the right to enforce an alternate means of collection.
Case 1:21-cv-11492-NMG Document1 Filed 09/13/21 Page 19 of 24

54. Defendants, by withholding such facts have potentially committed a grave
error Slander of Title causing special damage.

55.The act of recording the purported MASS. HOUSING, N.A. Deed of Trust
into the Official Records of the Dorchester County Recorder's Office is a
communication to a third party of false statement derogatory to Plaintiffs’
title made with malice causing special damages to the Plaintiffs’ claim of

title.

COUNT TEN — UNCONSIONABLE CONTRACT
(Against Defendants Mass. Housing, N.A. ., et al DOES 1 - 100)

56. Plaintiffs re-allege and incorporates by reference all preceding paragraphs
as though fully set forth herein.
57.The actions of Defendants as set forth herein, resulted in Plaintiffs being
forced, tricked, and mislead into parting with their property.
58. Generally, one must prove the following to bring a legally sufficient claim of
Unconscionable Contract.
Undue Influence;
Duress;
Unequal Bargaining Power;
Unfair Surprise; and
Limited Warranty
59. Defendant MASS. HOUSING, N.A.n, N.A. presented in the origination of

the purported loan that specific criteria such as FICO score and other
Case 1:21-cv-11492-NMG Document1 Filed 09/13/21 Page 20 of 24

industry standard underwriting requirements must be met to qualify for a
loan of money for the subject property from MASS. HOUSING, N.A.n, N.A..

60.Defendant Mass. Housing, N.A. presented in the origination of the
purported loan that a preliminary signature on the Mortgage loan contract
was required to “lock in” an interest rate regarding the terms of the
purported loan.

61.Defendant Mass. Housing, N.A. . failed to clarify in the terms of the
Mortgage loan contract that Wachovia Bank, the Originator on the contract,
was in fact acting solely in the capacity as Accommodated Party account
debtor beneficiary for a purported loan of money. MASS. HOUSING, N.A.
concealed they were financially benefitting by bargaining with a third party
to acquire a service release premium via wire funds transfer to table fund
the purported loan at the closing using a warehouse line of credit.

62. Defendants knew or should have known that through a consciousness of
innocence Plaintiffs were at a special disadvantage when attempting to
grant an alternate means of collection via the Security Instrument real
property lien Mortgage to 653 NH Route 120 , Massachousetts 03745.

63.Defendants intended to exploit Plaintiffs’ special disadvantage and deny

Plaintiffs’ superior rights to the subject property.

COUNT TWELVE
— INTENTIONAL AND NEGLIGENT INFLICTION OF EMOTIONAL
DISTRESS

64. Plaintiff incorporates by reference the foregoing paragraphs as though fully
65.

Case 1:21-cv-11492-NMG Document1 Filed 09/13/21 Page 21 of 24

set forth herein.

Over the last several years of litigation against Mass. Housing, N.A., et al
Plaintiff has had to seek medical care for depression due to the pressure

this unlawful at foreclosure has caused her.

66. This collection scheme caused the Plaintiff emotional distress. The conduct

of Mass. Housing, N.A., et al was done negligently or intentionally and in
disregard for the rights of Plaintiff thereby making the award of punitive

damages just and appropriate.

67.WHEREFORE, Plaintiff demands compensatory and punitive damages

68.

69.

against the MASS. HOUSING, N.A., et al , and the other defendants, both
jointly and severally, in an amount in excess of $150,000.00, plus court costs,
counsel fees and such other relief as this Honorable Court deems

appropriate.

DECLARATORY RELIEF

Plaintiff re-alleges and incorporates by reference all preceding paragraphs as though
fully set forth herein.

An actual controversy has arisen and now exists between Plaintiff and Defendants
specified hereinabove, regarding his respective rights and duties in the subject note(s)
and security instrument. Plaintiff requests a judicial determination of the rights,
obligations and interest of the parties with regard to the subject property, and such
determination is necessary and appropriate at this time under the circumstances so that
all parties may ascertain and know their rights, obligations and interests with regard to

the subject property.
Case 1:21-cv-11492-NMG Document1 Filed 09/13/21 Page 22 of 24

101. Plaintiff should be the equitable owner of the Subject Property.

102. Plaintiff seeks to quiet title as of the date of the filing of this Complaint.

103. Plaintiff seeks a judicial declaration that the title to the Subject Property is
vested in Plaintiff alone and that the Defendants be declared to have no interest
estate, right, title or interest in the subject property and that the Defendants, their
agents and assigns, be forever enjoined from asserting any estate, right title or

interest in the Subject Property subject to Plaintiff's rights.

AGAINST ALL DEFENDANTS

104. Plaintiff incorporates by reference the foregoing paragraphs as
though fully set forth herein,

105. An actual case and substantial controversy exists between Plaintiff
and the defendants with respect to their unfair or deceptive acts or practices
and misleading misrepresentatives and non-disclosure of material facts
relating to their debt collection practices.

106. Defendants’ conduct directly and proximately caused Plaintiff
significant damages. Defendants contend to the contrary. Therefore, the
parties herein have adverse legal interests of sufficient immediacy and
reality to warrant the issuance of declaratory relief. Plaintiff, on behalf of
himself and all others similarly situated, is entitled to adjudication
declaring defendants' practice of perpetrating unfair or deceptive acts and

misleading misrepresentations and non-disclosure of material facts
Case 1:21-cv-11492-NMG Document1 Filed 09/13/21 Page 23 of 24

107, .Defendants continue their deceptive and misleading debt collection

practices, and, therefore, defendants should be prohibited and enjoined from

engaging in these practices in the future.

108. WHEREFORE, Plaintiff requests that this Court enter judgment in
his favor and against all defendants for four million dollars as follows:

(a) A declaration that Mass. Housing, N.A., or any purported assignee of the
note other than the RESIDENTIAL SECURITIES HOME EQUITY
MORTGAGE 2005-AHL2 TRUST, is not the proper Plaintiff to sue to collect
receivables that it has securitized, and by doing so, it and its counsel, the
legal defendants, violates Fair Debt Collection Practices Act (FDCPA)

(b) An Order enjoining MASS. HOUSING, N.A. ,N.A. .et al during the
pendency of this action and permanently thereafter, from suing any class
members to collect receivables that Mass. Housing, N.A. , et al has
securitized, prosecuting or maintaining such a collection proceeding, and/or
otherwise representing to a current or former consumer account holder that

it remained the creditor.

XX. JURY DEMAND
109. Plaintiff hereby demands a jury trial on the claims raised by Plaintiff

herein.
XXI. REQUEST FOR RELIEF
WHEREFORE, Plaintiff, Sonya Swift Leak, respectfully requests this
Court, after jury trial on the merits, award damages as requested above, and for

such other relief as Plaintiff may show himself entitled.
Case 1:21-cv-11492-NMG Document1 Filed 09/13/21 Page 24 of 24

R¢spectfully submitted,

~~

ya Swift Leak

Plaintiff, pr¢ se

 

 
